Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (FileNo. 333-109449) of Entheos Technologies, Inc. of our report dated March31, 2010, on our audits of the balance sheets of Entheos Technologies, Inc. as of December31, 2009 and 2008, and the related statements of operations, stockholders' equity, and cash flows for the years then ended. /S/ PETERSON SULLIVAN LLP Seattle, Washington March 31, 2010
